Citation Nr: 1612493	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  03-34 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent, on and after November 25, 2008, for a cervical spine disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1989 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The extensive adjudicative history associated with this claim need not be detailed here.  It is sufficient to state for present purposes that this matter was before the Board in June 2006 and September 2009, at which times it was remanded for additional development.  In a July 2012 decision, the Board granted an initial 20 percent rating to the Veteran's service-connected cervical spine disability, effective July 15, 2002.  In the July 2012 decision, the Board also remanded the issue of entitlement to a rating in excess of 20 percent, on and after November 25, 2008, for the Veteran's cervical spine disability.  Ultimately, in an August 2015 decision, the Board denied a rating in excess of 20 percent, on and after November 25, 2008, for the Veteran's cervical spine disability.

The Veteran appealed the Board's August 2015 decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a February 2016 Court Order, the Court vacated the Board's August 2015 decision.  The Court has remanded this issue to the Board for consideration consistent with the directives of a February 2016 Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to her above-captioned claim, the Veteran was provided VA examinations to determine the severity of her service-connected cervical spine disability.  In denying the claim in August 2015, the Board relied, in part, on these VA examinations.

The parties to the February 2016 Joint Motion for Remand agreed that the Board's reasons and bases in the August 2015 decision were insufficient because it failed to discuss (1) how the VA examinations were adequate when none of the VA examiners provided an opinion as whether the Veteran's flare-ups caused additional functional loss, and (2) the degree of functional loss during flare-ups as a result of pain and at what point in the range of motion pain limits functional loss during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As such, the Court vacated the August 2015 decision and remanded the Veteran's claim to the Board for consideration consistent with the February 2016 Joint Motion for Remand.

The Board finds that a remand is required to provide the Veteran with another examination so that the degree of functional loss during flare-ups can be discussed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran a VA examination to determine the current severity of her service-connected cervical spine disability.  The Veteran's electronic claims file must be made available to and contemporaneously reviewed by the examiner.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings.  

The examiner must determine the range of motion of the Veteran's cervical spine, in degrees, and must specifically state whether there is any favorable or unfavorable ankylosis in the cervical spine.  The examiner must also determine whether there is additional function loss, expressed in terms of the degree of additional range of motion loss, due to any pain, weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any associated pain significantly limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner cannot determine the additional limitation of function during a flare up, in terms of degrees, the examiner must opine as to whether the Veteran's cervical spine forward flexion would be limited to 15 degrees or fewer during a flare up.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disability. 

The examiner must note whether the Veteran has any associated intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

